DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 to 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Independent claims 2, 9, and 15 set forth a new limitation of the audio signature to be created, at least in part from “at least some of the code components of the monitoring code”, which limitation does not comply with the written description requirement under 35 U.S.C. §112, 1st ¶.  Applicants note that the Specification, ¶[0073], does state: “In certain other embodiments, the signature data is obtained at least in part from the monitoring code and/or from a different code in the audio data, such as a source identification code.”  Still, there is no additional description of how signature data is obtained from a monitoring code.  Conceivably, this could be broadly construed that the monitoring code must necessarily be detected before signature data is established.  That is, signature data is obtained from a monitoring code simply because code components of the monitoring code establish a synchronization interval inside of which the signature data is enclosed.  However, Applicants’ Specification only provides a brief statement that the signature data is obtained from a monitoring code and/or a different code, but does not describe that an audio signature is ‘created from code components of the monitoring code’.  
Concerning dependent claims 6, 13, and 19, these claims have a similar problem of setting forth limitations of creating a signature “from at least some of the code components of the monitoring code”.  Again, Applicants’ Specification, ¶[0073], does state: “In certain other embodiments, the signature data is obtained at least in part from the monitoring code and/or from a different code in the audio data, such as a source identification code.”  But this is about all that is described for this embodiment.  The Specification, ¶[0073], then, does support a limitation of creating the audio signature “at least in part, from . . . at least some of the second code components of the source identification code”, but not “at least in part, from the at least some of the code components of the monitoring code”.  Conceivably, this could be broadly construed that  signature data can only be established after the monitoring code is detected, but this is not clearly described in the Specification.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 to 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen et al. (U.S. Patent No. 5,764,763) in view of Gross et al. (U.S. Patent No. 4,972,471).
 (Note: Applicants’ effective filing date is 27 September 2002.  MPEP §2701 and 35 U.S.C. 154 (a)(2) state that a patent term ends twenty years from an effective filing date, which includes claims to domestic priority under 35 U.S.C. 120.  The Application, then, will become abandoned on 27 September 2022, which is twenty years after its effective filing date.)
Concerning independent claims 2, 9, and 15, Jensen et al. discloses a method and apparatus of including codes in audio signals and decoding, comprising:
“an input device to receive audio data” – a decoder receives audio signals in analog form; a decoder has an input terminal 260 for receiving an encoded analog audio signal which can be picked up by a microphone and including television or radio broadcasts reproduced by a receiver (column 24, lines 47 to 56: Figure 11);
“a detector to detect a monitoring code encoded in the audio data according to an encoding technique, the monitoring code to indicate that the audio data is to be monitored” – a data stream can include two synchronizing symbols ‘E’ and ‘S’ (column 11, lines 4 to 11); once an FFT is completed, frequency domain data obtained by means of the FFT is evaluated to determine whether this data indicates the presence of components representing an E sync symbol or an S sync symbol (column 26, lines 53 to 62: Figure 12B); here, synchronizing symbols ‘E’ and ‘S’ are “a monitoring code encoded in the audio data according to an encoding technique”, where ‘S’ represents a start of a sequence and ‘E’ represents an end of a sequence;
“a processor to create an audio signature with a signature extraction technique [different from the encoding technique] in response to detection of the monitoring code by the detector, [the audio signature to characterize signal features of the audio data,] the audio signature to be created, at least in part, from at least some of the code components of the monitoring code” – a user may select a desired message to be encoded when choosing from a menu of available messages; a typical message to be encoded in a broadcast audio signal could include station or channel identification information, program or segment information and/or a time code (“an audio signature”) (column 10, lines 58 to 65: Figure 3); each data unit in a data stream can assume two message information symbols ‘1’ and ‘0’, each of which represents a respective binary state (column 11, lines 4 to 11); if the foregoing criteria are satisfied, a presence of a sync pattern is declared and processing continues to determine the expected bit intervals based on the ‘E’ and ‘S’ symbols (column 28, lines 15 to 19: Figure 12B); determination of the bit state is detected indicating a state of the respective bit for assembling a word having a predetermined number of symbols represented by the encoded components in the received audio signal (column 29, lines 4 to 10: Figure 12B); broadcasting audio signals over the air are encoded to identify the station together with a time of broadcast; if desired, an identity of a program or segment which is broadcast may be included (column 31, lines 28 to 32: Figure 16); decoder 400 operates to output station identification and time code data (column 32, lines 29 to 36: Figure 11); broadly, program information and station identification are “an audio signature”; a message comprising an identity of a program information and station identification is “in response to detection of the monitoring code by the detector” and “the audio signature to be created, at least in part, from at least some of the code components of the monitoring code” because the monitoring code must be detected to establish a synchronization interval inside of which this program information and station identification are obtained.  
Concerning independent claims 2, 9, and 15, Jensen et al. discloses all of the limitations of these independent claims with the exception of creating an audio signature with a signature extraction technique “different from the encoding technique” and “the audio signature to characterize signal features of the audio data”.  Here, Jensen et al. is only directed to superimposing codes identifying an audio program on an audio signal and uses mainly the same encoding technique to include ‘E’ (end) and ‘S’ (start) codes as the bit symbols of ‘0’ and ‘1’ in an audio signature.  Jensen et al.’s bit symbols ‘0’ and ‘1’ provide an ‘audio signature to characterize the audio data’, but do not “characterize signal features of the audio data”.  Still, it is known in the prior art to generate a ‘fingerprint’ of an audio signal from signal features of the audio signal as taught by Gross et al.
Concerning independent claims 2, 9, and 15, Gross et al. teaches a method and system for encoding an audio signal to produce a machine readable start code that is unperceptible to human recognition.  The audio signal is scanned immediately after the start code, and an identity code is generated based on particular signal characteristics which are collectively unique to the recorded signal.  A recognized start code locates a portion of the signal used to identify the recorded signal.  (Abstract)  A start code is introduced by means of device 10 for introducing the start code.  This implementation of the start code is generated by intermittently blanking out or punching out time slices of the audio signal.  Only narrow band frequencies are punched out, these being the scanning frequencies.  (Column 3, Lines 1 to 9: Figure 1)  However, in order to provide positive recognition of the signal, it is found that punching or blanking out, even in multiple frequencies, is not suitable for identification purposes.  However, by analyzing a portion of one or more of these frequencies intermittently after the start code using an identity code algorithm which is based on the digitized relative amplitude of the sample signals over time within the particular monitoring frequencies, a ‘fingerprint’ of the signal can be generated.  (Column 3, Lines 34 to 48: Figure 1)  Encoding of the signal inserts the digital start sequence into the audio signal and generates the reference fingerprint of an identity code.  (Column 4, Lines 16 to 19: Figure 1)  Gross et al., then, teaches that a processor can “create an audio signal with a signature extraction technique different from the encoding technique” to generate a monitoring code.  That is, Gross et al. generates a start code (“a monitoring code”) by blanking or punching out certain frequency components, but generates a fingerprint (“an audio signature”) based upon relative amplitudes in the monitoring frequencies.  The fingerprint ‘characterizes signal features of the audio data’ because it represents relative amplitudes (“signal features”) in the monitoring frequencies.  An objective is to overcome problems of selective deletion in an identification of a recorded signal so that it does not affect the intended quality of the signal.  (Column 1, Lines 24 to 44)  It would have been obvious to one having ordinary skill in the art to provide a signature extraction technique that is a different encoding technique to characterize signal features of the audio data as taught by Gross et al. in an apparatus and method of including codes in audio signals of Jensen et al. for a purpose of identifying a recorded signal in a simple and efficient way that does not affect the intended quality of the signal.  

Concerning claims 3, 10, and 16, Jensen et al. discloses that a signal-to-noise ratio for a bin, SNR(j), is employed to detect the presence and timing of synchronization symbols; it is assumed that a bin having a higher signal to noise ratio includes an audio signal component; bins can be excluded that have an SNR(j) above a predetermined value, or those bins that have a highest and/or lowest SNR(j) are eliminated from consideration (column 25, line 59 to column 26, line 6: Figures 13 and 15); DSP searches for the presence of code components indicating either a zero bit state or a one bit state; data is gathered to evaluate whether the received data indicates either a zero state, a one state, or an indeterminate state; that is, a total of the ‘0’ bin SNRs is compared to the total of the ‘1’ bin SNRs, and whichever is greater determines the data state (column 28, lines 47 to 65: Figure 12B).  Jensen et al., then, discloses “wherein the processor is to create the audio signature based on signal-to-noise ratios for at least some of the components”.
Concerning claims 4, 11, and 17, these limitations merely represent an iteration of a process of detecting a second monitoring code and a second audio signature which is a duplication of a process of monitoring using a (first) monitoring code and a (first) signature.  Legal precedent has held that duplication of parts is evidence of obviousness.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  See MPEP 2144.04 VI. B.  Similarly, mere duplication of steps of a method would be evidence of obviousness.  Jensen et al. discloses an apparatus and method for including codes in audio signals, and decoding these codes.  (Abstract)  Broadly, an audio signal can be divided into “a first portion” and “a second portion” for sequential frames, where “a first portion” includes first ‘E’ and ‘S’ codes and “a second portion” includes second ‘E and ‘S’ codes.  Jensen et al.’s ‘0’ and ‘1’ bits for first and second sequential frames can then be designated as “an audio signature” and “a second audio signature”.  Alternatively, it is implicit that different programs are transmitted at different times of day by Gross et al.  A program transmitted at 1:00 PM, is “a first portion” and a program transmitted at 3:00 PM is “a second portion”, where the two programs have different fingerprints as identity codes (“an audio signature” and “a second audio signature”).   
Concerning claims 5 to 6, 12 to 13, and 18 to 19, Gross et al. teaches that an identity code is particularly useful for monitoring broadcast signals having included therein material covered by copyright.  (Abstract)  Monitoring of signals may include those from various radio stations to permit separate identification of these radio stations and any ‘fingerprint’ signals.  (Column 3, Lines 57 to 61: Figure 2)  Various arrangements are possible for implementing the start code, preferably as an 8 bit word encoded into each of the frequencies.  However, by analyzing a portion of one or more of the frequencies immediately after the start using an identity code algorithm, a ‘fingerprint’ of the signal can be generated.  (Column 3, Lines 24 to 42: Figure 1)  By analyzing the five seconds of the signal immediately following the last bit of the digital start sequence or a different suitable duration, the encoder generates an identity code or fingerprint of the signal according to an algorithm.  (Column 4, Line 65 to Column 5, Line 6)  Gross et al., then, teaches “the monitoring code and the source identification code to occur in different time segments of the audio data” because the identity code is inserted temporally after the start sequence.   A station identification is “a source identification code” and an identity code is one component of a fingerprint (“the audio signature”) of Gross et al.  
Concerning claims 7, 14, and 20, Gross et al. teaches continuously monitoring for a start code.  (Column 2, Lines 53 to 55)  Monitoring is continuous, and the encoded input analog signal is processed to continuously scan for the coded digital start sequence at a decoder.  (Column 4, Lines 10 to 13: Figure 2)  Gross et al., then, discloses “wherein the monitoring code occurs at least one of (1) continuously through a time base of the audio data”.  
Concerning claims 8 and 21, Gross et al. teaches that once an appropriate location within the signal is determined, the start code is introduced by means of device 10 for introducing the start code; basically, this implementation of the start code is generated by intermittently blanking or punching out time slices of the audio signal; particularly, only narrow band frequencies are punched out, these being the scanning frequencies; the encoded start signal is preferably introduced where there is sufficient energy and surrounding frequencies to take advantage of the masking properties of the human ear (column 3, lines 1 to 12: Figure 1).  Applicants’ claim language defines “first audio data” as audio data before it is modified to add a monitoring code, and “second audio data” as audio data after it is modified to add a monitoring code; that is, “the audio data” can initially include “first audio data”, and a start code is then added to “first audio data” “to form the second audio data encoded with the monitoring code” by intermittently blanking or punching out time slices of the audio signal (“according to the encoding technique”).

Response to Arguments
Applicants’ arguments filed 25 May 2022 have been considered but are moot in view of new grounds of rejection as necessitated by amendment.
Applicants amend the claims and present arguments traversing the prior rejections for non-statutory subject matter under 35 U.S.C. §101, for new matter 35 U.S.C. 112, 1st ¶, for anticipation under 35 U.S.C. §102(b) by Gross et al. (U.S. Patent No. 4,972,471), and for obviousness under 35 U.S.C. §103(a) over Gross et al. (U.S. Patent No. 4,972,471) in view of Jensen et al. (U.S. Patent No. 5,764,763).  
Applicants’ amendment overcomes the objection to the Specification.
Applicants’ argument is persuasive as directed to the rejection under 35 U.S.C. §101.  Certainly, Applicants’ claims 9 to 14 could definitively be provided with limitations that meet 35 U.S.C. §101 if amended to preambularly set forth “A physical storage device comprising computer readable instruction stored on a non-transitory computer readable medium which, when executed, cause a processor of a monitoring device to at least”.  However, there is some consensus that a “storage device” can reasonably exclude a transitory embodiment under 35 U.S.C. §101.  Accordingly, this rejection is being withdrawn.
Applicants’ arguments are partially persuasive as directed against the new matter rejection under 35 U.S.C. §112, 1st ¶.  However, new grounds of rejection are set forth under 35 U.S.C. §112, 1st ¶.  Specifically, Applicants have amended claims 4, 11, and 17 to delete the limitations directed to “a first data set” and “a second data set”, and cite ¶[0063] of the Specification for support of the limitation of “a second audio signature”, where two different program types in the same signal can have a monitoring code and a signature, e.g., a television commercial and a movie on television.  Accordingly, Applicants’ amendments and arguments appear to overcome the rejection of claims 4, 11, and 17 under 35 U.S.C. §112, 1st ¶.  
New grounds of rejection under 35 U.S.C. §112, 1st ¶ are applied to independent claims 2, 9, and 15 as directed to the limitation of “the audio signal to be created, at least in part, from at least some of the code components of the monitoring code.”  Similarly, dependent claims 6, 13, and 19 include a limitation of “the processor to create the audio signature, at least in part, from at least some of the code components of the monitoring code”.  These limitations are maintained to introduce new matter under 35 U.S.C. §112, 1st ¶.  Applicants’ arguments directed to the limitations of claims 6, 13, and 19 are not fully persuasive.  Applicants point to ¶[0073] of the Specification, which only briefly states, “In certain other embodiments, the signature data is obtained at least in part from the monitoring code and/or from a different code in the audio data, such as a source identification code.”  This limitation is not clearly explained in a manner to satisfy the written description requirement to support the new limitations under 35 U.S.C. §112, 1st ¶.  Given this absence of explanation, it is maintained that the limitation can be broadly construed.  Here, Applicants’ Specification is describing the signature data as being ‘obtained from’ the monitoring code, but the claim language states that the audio signal is “created . . from code components of the monitoring code.”  There is nothing about “creating” the audio signature from “code components” of the monitoring code, and ‘creating the audio signature from the monitoring code’ is not the same as a broader supported concept of ‘obtaining the signature data from the monitoring code’.  The Specification does not clearly explain what is intended by ‘obtaining’ or ‘creating’ an audio signature from ‘code components of a monitoring code’.  Broadly, one can simply construe this as requiring that a monitoring code must be determined before the audio signature because the monitoring code establishes a time interval where to discover the audio signature in the audio data.  
Applicants’ amendments overcome the rejection for anticipation under 35 U.S.C. §102(b) by Gross et al., but new grounds of rejection are set forth under 35 U.S.C. §103(a) for obviousness over Jensen et al. and Gross et al.  Here, Jensen et al. is now being applied as the primary reference, Gross et al. as the secondary reference, and all of the claims are rejected over these two references.  Jensen et al. is maintained to disclose all the limitations of the independent claims with the exception of creating an audio signature with a signature extraction technique “different from the encoding technique” for a monitoring code, and “the audio signature to characterize signal features of the audio signal”.  Instead, Jensen et al. uses similar encoding techniques to encode ‘E’ and ‘S’ codes as end and start codes equivalent to “a monitoring code” and to encode ‘0’ and ‘1’ code bits that collectively provide words of station or channel identification information and program information that is equivalent to “an audio signature”.  However, Gross et al. teaches that a start code can be encoded by a first encoding algorithm of blanking or punching out time slices of the audio signal and that a ‘fingerprint’ representing an identity code is encoded using a second encoding algorithm of an identity code algorithm based on relative amplitudes of sample signals over time within monitoring frequencies.  This has an advantage of not affecting the intended quality of the signal.  Additionally, Jensen et al. discloses the limitations of dependent claims 3, 10, and 16 directed to creating an audio signature based on signal-to-noise ratios for at least some of the code components.  These new grounds of rejection are necessitated by amendment.  
Applicants’ only argument directed against independent claims 2, 9, and 15 is that Gross et al. and Jensen et al. do not disclose or teach the limitation of creating a fingerprint or identity code from any code components of the start code.  However, this limitation is problematic due the rejection for new matter/written description under 35 U.S.C. §112, 1st ¶.  The Specification, ¶[0073], does not actually describe ‘creating an audio signature from code components of the start code’, but only more broadly describes that signature data is ‘obtained from’ the monitoring code and/or a different source identification code.  Certainly, signature data can understandably include a source identification code if a station or channel identification is a component of a fingerprint that includes program information and time codes.  Still, Applicants’ Specification does not adequately describe how to use ‘code components’ of a monitoring code to ‘create’ an audio signature.  One skilled in the art, then, could read this limitation of ‘creating the audio signature from code components of the monitoring code’ as only requiring that a monitoring code must necessarily be encoded into the audio signal before the signature/fingerprint is encoded into the audio signal because the monitoring code establishes an interval where the signature/fingerprint is encoded into the audio signal.  
These new grounds of rejection are necessitated by amendment.  Accordingly, the rejection is FINAL.

Conclusion
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 22, 2022